Citation Nr: 1519252	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-10 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and anxiety disorder, not otherwise specified.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to July 1982.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran filed his claim for posttraumatic stress disorder (PTSD) in February 2012.  In an August 2012 statement, the Veteran alleged the stressor that caused his PTSD was a June 1982 arrest and incarceration for a forgery charge, which led to his administrative discharge from the military in July 1982.  He contended that he was falsely accused, arrested, and unjustly incarcerated.  Personnel records confirm the Veteran entered a guilty plea to the charge of Forgery II and that the stated reason for entering this plea was that he did not have the funds to continue to pay his current attorney or to hire a new one.  The Veteran's DD 214 confirms he was discharged in July 1982 under honorable conditions for "Misconduct - Civil Court Disposition."

In a February 2015 statement in support of his claim, the Veteran alleged that a stressful incident causing his PTSD occurred in April 1981 while he was stationed at Tinker Air Force Base.  Notably, three years after filing his initial claim, this is the very first time in the record the Veteran has acknowledged this incident and reported that it caused his PTSD.  The Veteran stated that on April 16, 1981, he came to the aid of a military spouse who attempted suicide by cutting her wrists and that he accompanied the victim in an ambulance to Midwest City Hospital.  He asserted that he and the victim were both treated in the emergency room and that he did not recall if he was treated for shock or not.  An April 16, 1981, Air Force letter of appreciation from the Veteran's commander confirmed that he saved the life of a young woman and accompanied her in an ambulance to Midwest City Memorial Hospital.

The Board finds further development is required prior to adjudication of the Veteran's claim.

First, the RO must attempt to obtain all outstanding medical records.  The Veteran's November 2012 notice of disagreement indicates that medical records from Hines VA Hospital dated January 1984 will show a diagnosis of PTSD.  Further, in his VA Form 9 the Veteran alleged that one of his symptoms of PTSD was his alcohol and drug use.  A November 2003 VA treatment note documents the Veteran attended substance abuse treatment in June 1985 at Hines VA Medical Center.  Further, as described above, the Veteran alleged he was treated at Midwest City Memorial Hospital in April 1981.  On remand, the RO must attempt to locate these private medical records and must also obtain all outstanding VA records from August 2013 to the present.  See 38 C.F.R. § 3.159 (2014).

Moreover, a January 2012 VA treatment note indicates the Veteran was receiving Social Security Administration (SSA) disability payments, although it doesn't specify the disability for which he was receiving those payments.  As these records may be relevant to the Veteran's claim, on remand the RO must obtain all of his SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Finally, although the Board finds the October 2012 VA examination to be thorough and the opinion adequate and well-reasoned, on remand a new VA examination is required.  As stated above, the RO has been instructed to locate medical records for treatment rendered during and directly following the Veteran's period of active duty service, which may reflect diagnoses or evidence supporting the Veteran's claim and which may have a bearing on any medical opinion rendered in connection with his claim.  Additionally, the Veteran has recently alleged a new potential stressor which he believes caused his PTSD, and the file contains supporting documentation regarding the occurrence of this claimed stressor.  Accordingly, following receipt of all available medical records, the Veteran must be afforded a new VA examination to determine whether any of his claimed stressors caused any psychiatric disorders, to include PTSD and an anxiety disorder, not otherwise specified.  The VA examiner must also take into account any other mental health diagnoses in the record, to include a February 2012 VA diagnosis of an "adjustment disorder with emotion and conduct."

At the new examination, the VA examiner must be informed that the Veteran did not engage in combat with the enemy and that he never served overseas.  In his April 2013 VA Form 9, the Veteran claimed he was awarded a combat medal which was sufficient evidence that he experienced stressful events while in service.  The Veteran's DD 214 lists no periods of foreign duty service and reflects that he received a Combat Readiness Medal.  This medal, however, is awarded "for sustained individual combat or mission readiness or preparedness for direct weapon-system employment."  Receipt of this medal does not prove that the Veteran engaged in combat; rather, receipt of this medal merely indicates he underwent combat readiness training.  See Air Force Personnel Center Website, available at http://www.afpc.af.mil/library/factsheets/factsheet.asp?id=7789.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

The RO must specifically request:

(a)  All outstanding VA treatment records, to include those from Hines VA Hospital and/or Hines VAMC in 1984 and 1985;

(b)  April 1981 treatment records from Midwest City Hospital in Midwest City, Oklahoma;

(c)  SSA disability records; and

(d)  any other private medical treatment records identified by the Veteran.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must also be afforded a VA examination to determine whether any currently or previously diagnosed psychiatric disorder is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed psychiatric disorder, to include an anxiety disorder, not otherwise specified, and an adjustment disorder with emotion and conduct, is related to the Veteran's active duty service.  The examiner must also state whether any currently or previously diagnosed psychiatric disorder is due to or aggravated by any service-connected disorder.

The examiner must also specifically address the Veteran's claimed April 1981 stressor where he saved a woman's life and the claimed stressor regarding the forgery charges filed against him, incarceration, and administrative discharge from the military in 1982 and (a) whether either incident meets the diagnostic criteria for PSTD and, regardless of whether an incident does meet the diagnostic criteria, (b) whether it is at least as likely as not (50 percent or more probability) that either incident caused a diagnosed psychiatric disorder.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

